El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En escritura pública otorgada el 24 de febrero de 1925, los esposos Ventura L. López y Herminia López Orta ma- ,• infestaron ser dueños de cierta finca urbana, — una casa — , situada en Caguas, expresando que el solar pertenecía al municipio, reconocieron deber la suma de mil dólares a Ra-món Schroder e hipotecaron la finca para garantizar el pago de la deuda.
Presentada la escritura para su inscripción en el regis-tro, el registrador actuó de la manera que indica la siguiente nota:
“Hecha la inscripción .... sólo en cuanto a la casa.y denegada en cuanto al solar.”
Y no conformé Schroder, interpuso el presente recurso gubernativo.
No hay cuestión legal alguna envuelta. El recurrente admite que sólo podía hipotecarse, como se hipotecó, la casa, como bien independiente del solar (Martín v. Registrador, *9422 D.P.R. 149), y que la hipoteca del solar no podía veri-ficarse por quienes no eran dueños del mismo, y siendo ello así, de hedió, está conforme con el criterio del registrador; pero sostiene que él nunca pidió la inscripción de la hipo-teca sobre el solar y por tanto que el registrador no estaba autorizado para negarla.
El registrador alega que si bien en la escritura de hipo-teca se consigna que el solar pertenece al municipio de Ca-guas, es lo cierto que al constituirse el gravamen se expresó que lo era sobre la finca urbana descrita comprendiendo la descripción la casa y el solar y que como nada se advirtió quiso en su nota aclarar las cosas debidamente.
No entraremos a considerar la actuación del registrador. Lo' que sostenemos es que un recurso gubernativo no procede en casos de esta naturaleza. La ley otorga tal remedio contra las negativas adversas. Si el recurrente está conforme en que no procede la inscripción ¿a qué quejarse de la negativa? Para satisfacer los escrúpulos, más o me-nos justificados de una persona a fin de que se le libre de toda sospecha de haber pedido algo más de lo que le correspondía, no se ha establecido la ley. Ella tiene por objeto reconocer el derecho que haya sido desconocido o negado por el registrador.

Debe desestimarse el recurso.